Situation in Tibet (debate)
The next item is the Council and Commission statements on the situation in Tibet.
For many years now the European Parliament has resolutely championed the cause of human rights in Tibet. In numerous resolutions we have called for a constructive dialogue between the Chinese leadership and the Dalai Lama and respect for the human rights of the Tibetan people.
In doing so, we are guided by our principles and values, of which fundamental rights are an integral part: the dignity of each and every individual, and the realisation of their own and their ethnic community's cultural and religious identity are the values we espouse.
The events in Lhasa, the capital of Tibet, and in other Chinese cities since 10 March this year are deeply disturbing. We condemn every form of violence and the disproportionate use of the military and police.
(Applause)
We condemn the deaths of people who were acting peacefully. We declare our solidarity with the Dalai Lama, who is a symbol of peace, understanding and compromise. We cannot allow a situation in which the Dalai Lama's name is linked with terrorism.
(Applause)
We cannot allow the demonisation of the Dalai Lama. On a personal note, may I say that whenever I have met the Dalai Lama, the impression that I have always gained is of a person with a profound commitment to peace, reconciliation and human rights. I have every confidence and trust in the Dalai Lama and wish to convey my great respect and appreciation to him. I therefore call on those in power in Beijing to negotiate with the Dalai Lama and, while upholding the territorial integrity of China, to reach an understanding that respects and guarantees the cultural and religious identity of the Tibetan people.
The Dalai Lama has accepted our invitation to address the European Parliament as part of the European Year of Intercultural Dialogue, and this has been scheduled for the month of December.
However, I hope you will agree that in light of recent events in Tibet, the Dalai Lama is welcome here in the European Parliament at any time.
(Applause)
Dialogue and cooperation between the European Union and China are in our mutual interests. China is a great nation and we wish to cooperate with China on the basis of partnership.
In a few months' time, China will host the Olympic Games. We want these Games to be a success. However, there are certain preconditions for this: respect for the cultural and religious identity of the Tibetan people, and free and fair reporting before and during the games. The fact that journalists and correspondents have been expelled from Tibet must therefore be condemned.
As someone who was very pleased to be attending the opening ceremony of the Games in Beijing together with the Presidents of the other institutions, let me make one thing very clear, here and now, in the plenary sitting of the European Parliament: every politician with a sense of responsibility must ask themselves whether they can take part in the opening ceremony if the Chinese leadership does not seek dialogue and compromise.
(Applause)
Ladies and gentlemen, we wish to make our contribution so that the world's athletes can meet in fair and free competition in Beijing. However, our values and our self-respect will not allow us to surrender our principles. We in the European Parliament have a special responsibility in this regard.
(The House rose and accorded the speaker a standing ovation)
President-in-Office. - (SL) Ladies and gentlemen, the European Union is following with anguish the development of the situation in Tibet and the neighbouring provinces in China which have a sizeable Tibetan population, such as Tsinghai, Szechwan and Kansu.
European Union representatives have been in frequent contact with Chinese representatives ever since the start of the disturbances in Tibet. In response to the request by the European Union, their Chinese counterparts gave the EU troika the first report on the events in the Tibetan capital, Lhasa, on 15 March. The situation in Tibet was also discussed at the meeting of European Union representatives with the Chinese Deputy Foreign Minister on 17 March. Both sides agreed at that meeting that dialogue about the events in Tibet must be continuous and open.
Following the incident at the Chinese Embassy in Brussels, European Union representatives were invited for talks with the same official on 19 March. Because of numerous protests in Europe relating to the events in Tibet, this official demanded an apology and compensation in the event of damage to Chinese Embassies.
At the beginning of last week, on 17 March, the Presidency expressed its deep concern in the light of numerous reports about the disturbances in Tibet. It expressed its deepest sympathies to victims' families and stressed that it would like to receive from the Chinese government urgent clarification of the situation in Tibet.
The Presidency advised all parties to act with restraint. It called on the Chinese government to renounce the use of force against the protesters and to respond to the protests in accordance with internationally adopted democratic principles. At the same time the Presidency called on the protesters to renounce violence. It emphasised the importance it gave to the right to free expression and peaceful protest.
As we know, the European Union supports the territorial integrity of China, but it strives for peaceful reconciliation between the Chinese authorities and the Tibetan religious leader, the Dalai Lama, and his representatives. That is why our statement calls on the Chinese government to respond to the concerns of the Tibetans in respect of the human rights. The European Union is encouraging both parties to enter into constructive dialogue. This could be the foundation for a permanent solution which would be acceptable to all and would respect Tibetan culture, religion and identity.
In addition to the previously mentioned statement by the Presidency, the European Union called on the Chinese government to allow independent international media access to Tibet. This is an issue that you yourself mentioned, Mr President. The Chinese have so far rejected the suggestion, saying that media access would be allowed as soon as the situation in Tibet became safe. The international community is still unable to obtain reliable information on the numbers of casualties among the Tibetan protesters.
During the latest discussions, the Chinese authorities hinted to the Slovenian Presidency that, in the next few days, it would allow a group of European journalists access to Tibet and freedom to report. The Presidency hopes that this will come to fruition. I would also like to stress that we have asked the Chinese authorities for clarification on the future fate of those protesters who had not reported to the authorities by the end of last week. They answered that all those who violated Chinese laws would be prosecuted according to current legislation.
The European Union expressed concern that further detention of protesters who had peacefully expressed their will might cause renewed tension between the Tibetans and the Han, that is to say the Chinese community in Tibet. At the same time the EU would like to stress that national security legislation should not be applied in order to restrict human rights.
Mr President, you also mentioned the question of the Olympic Games in China. I must emphasise that, at last week's informal ministerial meeting in Slovenia, the European Union Ministers for Sport, together with the Presidents of the national Olympic committees of all the Member States, the countries of the Western Balkans and Norway, unanimously adopted a declaration in which they stressed the importance of the Olympic movement and its values in promoting and supporting human rights. At the same time they spoke out against a boycott of the Olympic Games. They did not discuss participation in the opening ceremony.
The Presidency is of the opinion that a boycott of the Games or other sporting events in the year of intercultural dialogue would not be an appropriate response to unresolved political questions. It could also mean a lost opportunity to promote respect for human rights.
May I also say that the session of the Human Rights Council in Geneva was marked by concerns about the situation in Tibet. In the debate on the Vienna Declaration and the Action Plan, the European Union invited both sides to avoid the use of force and to respect internationally approved standards of human rights.
Dialogue between the European Union and China has been continuing this week. In yesterday's telephone conversation, the President of the EU General Affairs and External Relations Council, the Slovenian Foreign Minister, Dr Rupel, and the Minister for Foreign Affairs of the Peoples' Republic of China, Mr Yang Jeichi, discussed among other topics the situation of the Tibetan community. Dr Rupel reiterated to Mr Yang the European Union's hope that the Chinese authorities and the Dalai Lama or his representatives would begin dialogue as soon as possible. At the same time he called on the Chinese authorities urgently to release protesters who had peacefully expressed their opinions.
Member of the Commission. - Mr President, I am very happy that this debate is taking place today because the Foreign Ministers are still to discuss exactly how to deal with the situation. The debate today is therefore a very timely one. It is good that I can also give you my preliminary thoughts on it.
Like you, Mr President, we, the Commission, are also deeply concerned about the unrest and the violence in Tibet. We are concerned about the reports of many people killed and wounded, of looting and burning. While there are divergent figures - as our Council President just said - on the number of victims, one thing is clear: the number of those killed or wounded seems to go into the hundreds. We therefore convey our sympathy and condolences to all the victims and their families. Violence is never acceptable and will not contribute to finding a lasting solution.
We therefore call on the Chinese authorities to exert the maximum restraint when dealing with protesters and in particular not to use force against those involved in peaceful demonstrations. The Commission urges the Chinese Government to allow independent media access. I am encouraged by the fact that the Chinese Government has informed the Commission that it is now organising a foreign press trip, including European correspondents, to Tibet for coverage from 26 to 28 March. This is an important element, as independent verification of the facts is crucial for the understanding of the situation. I hope that foreign media will be able to do their work without restrictions.
We will continue to monitor developments closely. The European Union firmly supports peaceful reconciliation between the Chinese authorities and the Dalai Lama and his representatives. A lasting solution can, as we all conclude, only be achieved by peaceful means and by a sincere and honest dialogue. We strongly encourage the Chinese Government and the Dalai Lama to enter into such a constructive and substantive dialogue - there has been a lot of dialogue but no substantive dialogue - with a view to reaching a sustainable solution, acceptable to all, that will fully respect the Tibetan culture, religion and identity.
The European Union has always supported the sovereignty and territorial integrity of China, including Tibet. But this does not imply that the human rights situation in Tibet and in China in general is purely an internal affair. They are legitimate concerns of the international community, a fact which is underlined by the existence of instruments of international law for the protection of human rights for over half a century.
We attach high importance to the right of expression, including the right of peaceful demonstration without restraint. We therefore also call on the demonstrators to desist from violence.
We are going to take up these issues with the Chinese side, also in our regular human rights dialogues. Within the context of the forthcoming human rights dialogue, it has also been proposed that the next field visit in China should go to Tibet. The recent developments have made this suggestion even more relevant.
I am aware of the protests last week in front of Chinese diplomatic missions, some of which have turned violent and where some material damage was caused and some missions blocked by protesters. This is of course regrettable. I understand that the situation has now calmed down and I am confident that the relevant EU Member States' authorities will protect the Chinese missions in accordance with the Vienna Convention on Diplomatic Relations.
Let me finally say a word on the question of the Olympic Games. We believe that the Olympic Games are not a political event. But they should be held in an environment commensurate with the message of peace inherent in the Olympic spirit and in an atmosphere of freedom of speech and freedom of media.
Of course, we will all see and closely follow how things will unfold in the coming days and weeks. For now, I think the most pressing question is how we as the European Union can work together to deliver a strong and coherent message to the Chinese authorities and to the Tibetan demonstrators: a message which will help bring the violence to an end and the two sides together in a really substantive dialogue.
Ladies and gentlemen, I have just received a letter from the Dalai Lama thanking the European Parliament for its invitation. In the final paragraph, he asks me to convey the following message to you:
'I wish to thank you personally and to convey through you to all the honourable Members of the European Parliament my sincere appreciation for this gesture of sympathy and support at a time of great difficulty for the people of Tibet.'
on behalf of the PPE-DE group. - (HU) Ladies and gentlemen, the Olympic Games are a symbol of peace and reconciliation. We, the citizens of Europe, must stand firmly by our common values: respect for human dignity, liberty and human rights. We, my friends, cannot simply stand by in silence while a government murders its own citizens.
We cannot tolerate wholesale trampling on human and minority rights. This is why the group of the European People's Party (Christian Democrats) demands that the Chinese authorities call a halt to the violence and the intimidation of their citizens and the Dalai Lama, and we call upon them to initiate peaceful dialogue on reconciliation and autonomy in Tibet.
We consider His Holiness the Dalai Lama to be our friend and a figure of unquestionable moral authority, and we welcome the responsible stance he has taken regarding the current situation. I welcome the responsible statement made by the President of this Parliament, Hans-Gert Pöttering, that we should deploy every possible means at our disposal to urge the reluctant Chinese authorities to halt the violence and respect human and minority rights.
Ladies and gentlemen, as I mentioned earlier, the Olympic Games are a symbol of peace and reconciliation, and this is what they must continue to represent. The Olympic Games are a symbol of human achievement and of the values that bind human beings together, and this is what they must continue to represent.
Do the Chinese authorities seriously think, indeed do we seriously think that it is possible for the world's sportspeople to come together and compete happily and harmoniously while the government that is hosting the Games is simultaneously murdering its own citizens? Do the Chinese authorities seriously think (...)
(Loud applause)
Do we seriously think, ladies and gentlemen, that we freedom-loving people will be able to shake hands with leaders who are holding a machine gun in their other hand?
Ladies and gentlemen, the time is not yet ripe to call for a boycott; the Olympic Games are still five months away. We must, however, state our opinion with absolute clarity, namely that we call upon the Chinese authorities immediately to halt their power-crazed behaviour on the issue of Tibet, which is jeopardising this great world sporting event. They must end the bloodshed, they must end the violation of civil liberties - of press freedom, freedom of association and religious freedom - and they must stop intimidating this man of peace, the Dalai Lama.
Stop the massacre, stop the violation of civil liberties, stop the intimidation of the Dalai Lama!
(Applause)
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, I hope it will be useful for the European Parliament to make its voice heard on the tragic events in Tibet, prior to the meeting of the European Foreign Ministers.
It is important, first of all, to act on the request of the Dalai Lama for an independent commission to go to Tibet so as to let the world know the truth and the true scope of this tragedy. Then there is the situation of numerous prisoners, and reports of disappearances, reports of recourse to torture: we must shed light on all of this.
Secondly, the appalling crisis of the last few days should make the international community strive to find a negotiated solution which - with due respect for the UN resolutions that do exist even though no one refers to them any more - enables the Tibetan people to see their culture, their language and their religion being respected. For this purpose among others, the political role of the Dalai Lama is irreplaceable: indeed, he is the guarantor of a balance which does not push the Tibetan question all the way to independence, but consequently he is nonetheless intransigent on the question of his people's rights.
While there is still time, it is vital to defuse the tension between Chinese nationalism and the Tibetan independence movement. The words which the Dalai Lama addressed to his people, even threatening to resign, testify to the risks. That is why, if the Chinese authorities really want peace, they must accept the political role of the Dalai Lama and enter into direct negotiations with him. The brutal repression of the past few days could indicate that the Chinese have made their decision, and if that decision is taken to extremes it will end in tragedy.
Finally, on the Olympic Games, I wish to say the following to Europe's governments: please do not make us watch this spectacle about who is and who is not going. The Dalai Lama has maintained with some justification that to isolate China would help neither the Tibetan cause nor the more general cause of human rights. I think it is wrong to say that the Dalai Lama cannot do otherwise, because that implies the man is insincere, whereas he has demonstrated that he is not; such statements can only weaken him.
The message we wish to send to the Council is this: shoulder your responsibilities, present a united front; what we need is not a gesture but a coherent long-term policy. Then we shall start to look at China without the schizophrenia which has led multinational companies, including European ones, to oppose progress in the field of trade union rights, and we shall send a clear message to the Chinese authorities, namely that a major economic and commercial power has obligations on both the domestic and international fronts; this applies before, after and even during the Olympics.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, 70 years ago - I have not been able to count the days - Europe, the Europe of nation states, declared that it could not and would not die for Danzig, that cowardly Europe, that anti-liberal - although formally antifascist - Europe, in its entirety, was jointly responsible for one of the two most horrific wars ever, those scars on the face of humanity.
Today, in different ways, we do not wish to die for Darfur, we did not wish to die for Yugoslavia and we do not wish to die for Tibet. This Europe really is the Europe of nation states. Take a fresh look at Spinelli and read the Ventotene Manifesto, listen to the words of the Dalai Lama and you will see that the choice of autonomy, the 'free Tibet for a free China' stance, represents everything that constitutes the Europe we are now losing: our European homeland, which we are sadly now once again turning into a Europe of nation states.
I therefore believe it has to be said that Mr Solana should have remained silent; he has already proclaimed 'I am going to the opening ceremony'. Another important point is the realism shown by the Dalai Lama and by Karma Chophel, which suggests to us that we should not be raising the apocalyptic problem of non-participation in the Olympics, but taking action in the form of not endorsing the opening ceremony. We should be saying, through Mr Solana, 'sic stantibus rebus', we are not going, rather than continuing to present this shameful spectacle. For free China, for free Europe, free Tibet!
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I think we were all hopeful that, in view of the Olympic Games, China would demonstrate that its development was not merely that of a major economic and trading power but also that of a nation capable of embarking on a new era based on the observance of human rights which have all too often been violated, and hence a nation prepared to recognise those individual liberties still being denied today.
Several times in recent years the Chinese Congress has spoken of the need to create a harmonious society, but those words have remained a dead letter. As far as Tibet is concerned, nothing has come of the autonomy guaranteed by an agreement between the parties on freedom of expression and religious worship. Rather, there has been an upsurge in repression, hundreds of people have died, hundreds have been wounded, and monks and citizens alike have disappeared.
The European Union, in roundly condemning what has happened, must respond with appropriate political initiatives. If the Chinese authorities refuse to enter into a constructive dialogue with the Tibetans and to shed light immediately on the people who have disappeared, it will be necessary to review the economic and cooperation agreements between the EU and China. The attendance of political dignitaries at the opening ceremony of the Olympic Games should take place only if, before then, human rights are guaranteed, trafficking in the organs of people put to death is investigated, the Tibetan monks and citizens are released, and dialogue with the Dalai Lama is initiated.
on behalf of the Verts/ALE Group. - (FR) Mr President, for 10 years Europe's leaders have taken part in the Olympic Games of Indifference: running the fastest after contracts, jumping as high as possible over human rights and flying as fast as possible over the oppression in Tibet. That has been going on for 10 years!
Olympic Games in a dictatorship are a political act, whether we like it or not, whether the law likes it or not. What do we do in this situation? When the Olympics were held in Germany in 1936, that was a political act that we all regret. What do we do in this situation?
Firstly, the European Union and all its leaders must in this situation refuse to attend the opening of the Olympic Games. That is a political sign, a political act that we must support.
(Applause)
Secondly, these Olympic Games are going to take place. Forty years ago, African Americans gave the clenched-fist salute and if today an African American is perhaps going to become the President of the United States it is partly thanks to these actions at the Olympic Games. That has to be recognised.
(Applause)
I therefore say 'yes' to civic sportsmen and sportswomen: they should be allowed to say what they want at the Olympic Games. I say 'yes' to civic journalists: they should watch the athletes jumping, running, swimming, but also, with white, red, black and any other banners, they should make Tiananmen Square a place of freedom, where people can say what they choose.
Thirdly, the spectators must be civic spectators: they must go to the Olympic Games to watch their countries' athletes running, jumping and swimming, but at the same time without wanting to see gold medals hanging round their necks and blood on their shoes. That is the reality of Beijing today!
Today it is Tibet's turn and not just human rights activists, but also environmental activists. Tomorrow or the day after there will be the ruling on Hu Jia, and who knows what sentence he will receive. Why? Because he was a human rights activist and an environmental activist. Because order reigns in Beijing. There are hundreds and hundreds of arrests there. As Greens, what we want is for everyone who goes to Beijing - I am saying this as it was said 40 years ago - to create havoc there, to speak, to say 'yes' to the Olympics but also 'yes' to freedom, and to say that the Chinese must understand or they will regret ever wanting to host the Olympics. If order reigns in Beijing, if everyone stays silent, if the whole world acts like the International Olympic Committees, that will be a victory for the dictatorship in Beijing and in Tibet. If the people speak, if we allow uncensored access to the Internet, I can tell you that it will be a great moment for the Olympic Games, for sport and for democracy, because sport and democracy must go hand in hand; otherwise, there is no point jumping, running or swimming.
(Applause)
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the safeguarding of human rights in China does not begin and end with the Olympics. We did not await the Olympics to express our firm condemnation of the Chinese Government for failing to respect human rights and democratic guarantees.
I would recall that we recently voted in this House against the proposal from the right and the conservatives to annul the embargo on arms sales to China. Then too, the background to that request was the desire of many Western governments not to compromise their dealings with Beijing. The same motive recently prompted President Bush to remove China from the list of countries committing the most severe human rights violations. Unfortunately, we have to realise that the old Latin proverb 'pecunia non olet' ('money does not smell') is still extremely popular with our governments.
The only point in boycotting the Olympics would be if the West really were prepared to give observance of human rights pride of place in international relations, but in that case the European Union would not only have opposed the idea of holding the Olympics in China; it would long since have included a democratic 'observance of human rights' clause as a binding condition in trade agreements with that country. None of this has happened, and the aim is still to protect the interests of large Western multinationals. Indeed, the value of trade between the United States and China amounts to $167 billion, and that between the European Union and China to $190 billion; 24 million Chinese workers are employed by foreign franchisees.
That is why the earth's major powers believe they should rely on China as a safety raft for their economies and tolerate its infringements of fundamental rights. Chinese capitalism was convinced that years of rapid economic growth would dampen separatist demands, but this has not been the case, primarily because the Chinese have never bothered to ask the Tibetans what model of economic growth they would like.
However, Tibet is by no means the sole example of China's failure to respect human rights. We are witnessing on a daily basis the closure of numerous popular newspapers and international websites, increasing discrimination against migrant workers from rural areas, thousands of whom are, for example, excluded from health insurance, and thousands of members of Protestant, Catholic and unofficial churches being imprisoned and tortured, not to mention the repression of the Uyghur community, the forced labour camps and the death penalty, which is still widely applied to punish about 68 non-violent economic crimes.
Symbolic acts are all very well, of course, but by themselves they serve only to allay our consciences. We are convinced that the months between now and the Olympics represent a unique opportunity for the international community, and in particular the European Union, to oblige the Beijing Government - not only diplomatically, but also through specific trade-related initiatives - to release all those who have been arrested, guarantee the independent media access to Tibet, and open negotiations with both the Tibetan Parliament-in-exile and the political movements leading the protests on the ground, in order to reach a peaceful, diplomatic, agreed solution that is respectful of the rights and choices of the Tibetan people.
on behalf of the IND/DEM Group. - (FR) Mr President, ladies and gentlemen, for some hours the official Chinese propaganda has been saying that the situation in Tibet is under control again. These statements, as we know, conceal a bloody repression.
The reaction of the European authorities is doubly appalling. Firstly, although we must welcome the fact that President Sarkozy is becoming increasingly vocal and is not excluding boycotting the Olympic Games, the attitude of his Foreign Affairs Minister is more than questionable. Bernard Kouchner has on several occasions used the expression 'our Chinese friends'. Does he know that this bloody dictatorship is trampling over human rights and threatening the Tibetan national identity? Does he know how many political prisoners there are, the youngest in the world being the Panchen Lama? We have to wonder: is it still right for him to talk about human rights on behalf of the country?
Since the Han Dynasty, the Chinese have believed that they are superior to the rest of the world. The Communist regime has only served to exacerbate this attitude by advocating an ideology that suppresses all individual and social demands and, in particular, all national demands.
In Asia as in Europe, empires and ethnicism are the enemies of the nation. That is the second reason why I am appalled. The European leaders are guilty of a wait-and see attitude in relation to the Tibetan crisis: they who without even thinking recognised Kosovo's independence a few weeks ago. By imposing the pure, simple and immediate independence of this Serbian province, home of Serbia's historical and spiritual cradle, Europeans and Americans have risked provoking serious reactions and developing an inconsistent international policy. The policies on Kosovo and Tibet give the impression of unacceptable 'double standards', which destroy public faith in diplomatic action.
In conclusion, if we do not take account of national heritage and traditions, if we do not ensure fair treatment of people's rights, we run the risk of seeing our proclamations on human rights being mere incantations devoid of any meaning. I therefore say: long live the Europe of free nations, long live the free Tibet and long live a world of free nations!
(FR) Mr President, ladies and gentlemen, 113 years ago the famous French Socialist Jean Jaurès wrote that capitalism contains within it the seeds of war, as clouds foresee a tempest. I personally would say that communism brings with it oppression as surely as clouds bring the rain. Since Mao, China has thus been a slave for 60 years to one of the most terrible dictatorships in the history of mankind, and yet Mao was worshipped and acclaimed enthusiastically by much of the European intelligentsia, including the then sorcerer's apprentices who are now the current French Minister Bernard Kouchner, the philosopher André Glucksmann and many other Maoists, which should have been enough to discredit the revolutionary undertakings of 1968.
Yes, Mr Cohn-Bendit, there were not very many of us in the 1960s and 1970s who opposed your friends at that time and their revolutionary thinking and rejected the Asian people's enslavement to the Marxism so extolled by your friends. Today the net has tightened somewhat from an economic point of view and the progress made in a short space of time by the Chinese, one of the most intelligent and industrious races in the world, has helped to mask the political reality, which is that it is still a dictatorship: no freedom, no real elections that are representative of the population, no independent judicial system, persecution, imprisonment, execution of political, intellectual or religious dissidents.
Like the Mongols of Outer Mongolia, the Uyghurs or the Turkmen people of Xinjiang, Tibet is suffering this oppression that seeks to destroy its identity. However, everything distinguishes that identity from China's: the people, language, writing, traditions, spirituality. In the case of Tibet unfortunately, there is only military occupation and political repression; there is also immigration. You objected earlier when Kosovo was mentioned, but questions as diverse as Kosovo and Tibet have something in common: they are the consequences of the immigration policy on the indigenous people. These consequences are terrible, but what is even worse is that, not content with pretending this reality did not exist, we allowed this process to begin in many parts of our own territory.
Mr President, the recent brutal suppression of the Tibetan protestors is hardly surprising, given the People's Republic of China's long track record of totally ignoring human rights and democratic freedoms. We here, of course, are all calling on the Beijing authorities to exercise maximum restraint and to respect the cultural autonomy and unique way of life of the Tibetan people, and to stop demonising the Dalai Lama.
China has a lamentable history of executing more people than anywhere else in the world, including for so-called 'economic crimes'. It represses unregistered religious minorities and believes in state censorship, including that of the internet which, to its shame, Google has colluded with. Nevertheless, the economic might and global importance of China in security terms means that EU leaders, such as UK Prime Minister Brown on his recent visit to Beijing, are reluctant to raise these issues with the authorities for craven fear of jeopardising foreign investments. Nevertheless, many - in this House and elsewhere - are, understandably, now calling for a boycott of the opening ceremony of the Beijing Olympic Games, if not for a total boycott of the Games themselves.
What is more surprising, in my view, is the double standards of the West. Last month, many EU States and the USA - ignoring international law and citing humanitarian interventionism - unilaterally recognised the independence of Kosovo, dismembering Serbia. However, we in the West remain unquestioningly committed to the 'One China' policy, ignoring the rights of self-determination of democratic Taiwan to be allowed to even join the UN, even though Taiwan is an independent country de facto and has never been ruled by the PRC.
Speaking personally, and not for my group or my national party: surely, for the EU, re-examining the 'One China' policy would be a far more effective way of signalling our displeasure for the Chinese brutal Communist dictatorship.
Mr President, since 10 March, unprecedented demonstrations have taken place in Tibet and at least three Chinese provinces, and in Beijing.
The Chinese Government claims that 18 civilians and one policeman were killed and a total of 623 people injured during the protests in Lhasa on 12 March. Tibetan exile groups have reported that at least 800 people died during the protests. The Economist correspondent who was in Lhasa as the riots broke out reported on the scale of destruction and violence.
First of all, the European Parliament should call on the Chinese Government - as Human Rights Watch rightly demands - to lift its lockdown of all Tibetan areas, including full media access; account for the missing and dead from this month's protests; publish the names of all individuals and their places of detention; and give immediate access to independent monitors, who can investigate whether detainees are being tortured or mistreated.
Secondly, we urge the Chinese Government to enter into constructive dialogue with the Dalai Lama. The Tibetan community and the Dalai Lama himself also need to think about the security and feasible future of the Han Chinese in Tibet.
My last point is that there is now a great responsibility on all international actors in the current situation - particularly the sponsors of the Olympic torch, such as Coca Cola, Samsung and Lenovo - not to associate themselves with the highly repressive situation in the region.
(NL) You have quite rightly pointed out, Mr President, Commissioner, that human rights have never been a purely domestic issue. Wherever human rights are violated, we in the European Parliament must object to such violations and bring charges in every case. It is, therefore, a good thing that we have good relations, economic as well as political, with the Chinese authorities. Now we must use these relations, through you, Mr President, and through every delegation that goes there, every parliamentary committee or delegation such as mine, which maintains relations with China.
We must use them first of all to ensure that press can do its job and provide us with reliable information from Tibet. I also want to ask you, Commissioner, to send people from our delegation in Beijing to Tibet as quickly as possible, to submit a request to send a delegation of people there, today if possible. They need to go to Lhasa to see what things are like there, what happens to people who have been arrested and what is happening at the blockaded monasteries. You have people available in Beijing. Please make that request and let us know what happens so that we can find out what is going on in situ.
(PL) Mr President, Tibet is just one small part of a much greater plan. Currently, China is deliberately supporting each and every one of the authoritarian regimes in the world, from Burma through to Belarus and Sudan. Chinese ideologues have made no secret of the fact that they wish to offer the world an alternative to the liberal and democratic road to development. The fact that China has become the epicentre of authoritarianism is not a simply a regional problem for Tibet, Taiwan or the Uyghur people. This epicentre of authoritarianism is making its presence felt ever more strongly in the world, at the expense of Europe itself and of the United States.
This is therefore the last opportunity to depart from a passive policy. All European governments should act in unison and boycott the opening ceremony of the Olympic Games. These Games must lead to the downfall of Chinese policy, otherwise they will lead to the downfall of the entire free world.
(DE) Mr President, the brutal action taken by the Chinese military against Tibetan demonstrators has resulted in more than 1 000 people being injured and, it is thought, some 100 deaths among the Tibetans. Shocking images have come to light despite the news blackouts and the expulsion of journalists. It is quite obvious that China is miles away from any kind of suitability as an Olympic host. The fact is that one of the criteria for the choice of Beijing as the venue for the Games - respect for human and minority rights - has not been fulfilled.
Yet again, however, IOC President Jacques Rogge has omitted to voice any criticism of this situation. At the lighting of the Olympic flame in Athens - just like a year ago in his speech at Tiananmen Square - Mr Rogge has once again failed to make any reference whatsoever to the current situation. Of course the athletes have been preparing for the Games, and their efforts should not be for nothing. President Pöttering was quite right to describe a boycott as the last resort if the Chinese fail to effect major changes by August.
As President of the European Parliament's Tibet Intergroup, I fully endorse this position. I would like to express my gratitude for the solidarity that we are seeing very clearly today. I hope, too, that our athletes, who are responsible adults, will not shy away from speaking out at any time and will utilise the presence of some 20 000 journalists. Of course the Olympic Games offer political options. Perhaps all the athletes could wear a black ribbon as a sign of mourning.
The Chinese have miscalculated: we Europeans will not look away. The European Parliament, as the champion of human rights, spoke out immediately. The Slovenian Presidency voiced its protest yesterday, in fact, at the UN Human Rights Council in Geneva. Mrs Ferrero-Waldner, I would like to see the European Commission convene a special session within the framework of the EU-China dialogue. EU observers must be sent to Tibet without delay in order to obtain an objective impression of the situation there.
In China, there are not only hardliners and not only nationalists. I place my hopes in the reasonable people who are well aware that there is no moving forward without the cultural and religious identity of the Tibetans. There is no alternative to the Dalai Lama's peaceful path. Only then can an Olympic spirit develop at all.
(Applause)
Mr President, the core issue in the current crisis in Tibet is not only about oppression, it is also about secession. The violence in Tibet today is not only about human rights but also about power-sharing. The lack of transparency is deplorable, as much as the provocative measures are manoeuvres. Certainly we must ask the Chinese authorities to deal with these events in compliance with respect for human rights in a civilised, transparent and proportionate way.
At the same time, we must also recognise the right of China and the right of any state to take appropriate measures to protect the lives, freedoms and fortunes of its citizens as well as the public good.
Undoubtedly, China is not organised in accordance with European principles and values of democracy and human rights. However, one cannot deny the opening-up of China in a Chinese evolution convergent with some of our values. It is our right and duty to encourage that process and to insist on respect for human rights, including cultural rights and the protection of cultural identity everywhere in China, not only in Tibet.
Likewise, we should support democratic freedoms against both autocracy and theocracy. However, in doing that, we must bear in mind that excessive pressure is more likely to slow down the reforms rather than to speed them up. In this period, we should ask all those concerned not to make human rights the hostage of geostrategic agendas or to make the Olympic Games the hostage of political ambitions.
The Olympic Games should be a well-used opportunity for us to speak about peace, freedom and human dignity all over the world, in China first and foremost.
(FR) Mr President, the crime in Tibet is equivalent to a crime against the European spirit and ideas. Silence is a crime in certain situations. I am pleased, Mr President, that your words today have broken the European Union's silence and that enables me to address you, Mr President. The people of Poland have experience not only of fighting for freedom but also of the round table, which became the instrument of that fight. I ask you, Mr President, to launch an initiative for a round table that would bring together, around you, the winners of the Nobel Peace Prize, the representatives of Tibet and Tibet's spiritual leader, the Dalai Lama; you could invite the President of the Chinese Congress and the Chinese authorities. This would be a goodwill gesture that could launch the necessary dialogue and debate. I believe, Mr President, that this House is grateful to you for your words here today. It would also be grateful to you for a new initiative, an initiative for dialogue and peace.
(Applause)
Thank you, Mr Geremek. I will raise this issue with the Bureau and the Conference of Presidents. It is not something that I can decide on my own, so I will put it to them.
(PL) Mr President, we are today debating the next stage of the extermination of the Tibetan nation. Tibet has never been part of China on a permanent basis. The Tibetan people lived in isolation from the rest of the world and essentially enjoyed independence throughout the course of history. I have to say that the statements by the representatives of the Council and of the Commission urging both sides to engage in dialogue are regrettable, because they confuse the victim with the perpetrator, as has become quite fashionable of late.
Mr President, I welcome your suggestion to arrange a boycott of the opening ceremony, and I call on others to act according to your example. I should like to point out that Point 5 of the Preamble to the Olympic Charter states that any form of discrimination is incompatible with belonging to the Olympic Movement. Accordingly, as we are unable to expel China from the International Olympic Movement, we should make our position clear through a boycott.
Mr President, the Olympic flame may have been lit last weekend, but the Olympic spirit died in the streets of Tibet.
It was killed by the most repressive regime on earth. China sponsors genocide in Darfur, genocide against religious groups in China, and now genocide in Tibet. For politicians of principle it is no longer a question of whether there should be a boycott of the Olympics, but what sort of boycott.
After my last visit to China in May 2006, all whom I had contact with - ex-prisoners, reformists and so-on - were arrested, imprisoned and, in some cases, tortured. I am thinking of Gao Zhisheng, of Hu Jia, of Sao Dong and others. This is the real China. That is why I called then for a debate in the EU about a boycott of the Olympics.
This debate shows that the free world, as colleagues have made clear, cannot and should not shake hands with murderers. It is not just, as the President of this House has courageously said, a question of not attending the opening Olympic ceremony. There are wider questions to be answered about the nature of the Olympics themselves. The Olympic Charter, in Article 1, talks about universal, fundamental, ethical principles. The Chinese, in 2001 when they accepted the Olympic Games in 2008, made commitments to reform. Nothing has been done. This Parliament asked, in a resolution in December - unanimously - that the IOC should make an assessment of China's progress to reform. Nothing has been done.
The IOC must speak up. Parliament has begun a debate which will echo around the world, and I thank the President for initiating it.
We will come to 'catch the eye' in a moment, but Minister Lenarčič has to leave, so I will ask him to take the floor once again briefly.
President-in-Office. - (SL) Thank you very much, Mr President, for allowing me to speak at this moment. I would also like to thank the Members of Parliament for their opinions, suggestions and initiatives put forward in this debate. As Mrs Napoletano and others mentioned, the Foreign Ministers will be meeting informally at the end of this week. That will be an opportunity to exchange opinions on Tibet, which was the topic of today's debate in this House, and your opinions, suggestions and initiatives will be very useful.
The opinions and positions of Members of Parliament will be taken into account as far as possible. I should stress that the Council will strive to speak with one voice. The Presidency will endeavour to make the Council's statement clear. The Council will be clear in its stance on the respect of human rights, the rejection of violence wherever it comes from, and support for the freedom of expression, including the right to peaceful demonstration.
As I said in my introduction, we will work in favour of dialogue between the Chinese authorities and the Dalai Lama or his representatives. We will continue to maintain contacts with our Chinese counterparts regarding permission for international journalists to visit Tibet. I have already mentioned the statements of the Ministers for Sport regarding the Olympic Games. They said nothing about the opening ceremony. Perhaps other Ministers will address that issue in due course. I would like to reiterate that the Olympic Games in China should be viewed as an opportunity to promote human rights.
Thank you, Minister. Please have the courage to convey to the Foreign Ministers a strong message about the situation as reflected in our debate and the mood here in the European Parliament. Thank you for your participation today.
(PL) Mr President, the centuries-old Olympic tradition goes hand in hand with the notions of peace and non-violence. It is therefore shameful that in the country that is to host the Olympics in a few months' time, people are being shot at and those who wish to express publicly their aspirations as citizens are being killed. It was good that this state of affairs was roundly condemned in the House today during the debate, which is now drawing to a close. In particular, I should like to congratulate the President of the European Parliament for his very strong statement.
At the same time, I should like to draw attention to the fact that in a country that is our immediate neighbour, namely Belarus, force is also being used to break up peaceful demonstrations and participants in the latter are being arrested. Fortunately no weapons have been used there. I believe that we should make it abundantly clear that we condemn events in Minsk just as strongly as we condemn events in Tibet.
(NL) The recent violence in Tibet has again drawn our attention to the position of the Tibetan people. The situation there regarding missing persons and the dead or wounded is very unclear. China must clarify this and allow international organisations and the media to enter the area.
This summer the Olympic Games will be held in China. The Games stand for peace and respect. The Games are an outstanding opportunity for the Chinese people to come into contact with sporting and cultural values from the rest of the world. Athletes have a crucial role to play in this. Governments ought not to interfere at this time in their athletes' participation in the Games. Athletes can and must decide that for themselves.
On the other hand, politicians can distance themselves from the opening festivities. I support the President of the European Parliament's idea of possibly boycotting the opening ceremony. It is crucial that the Member States act collectively with regard to this matter. The European Parliament must take the initiative in this respect.
Mr President, I cannot say I was planning a trip to China this summer, but now I certainly will not be going. Furthermore, I would suggest to my fellow Europeans, including our visitors in the gallery and all of my colleagues here, that we spread the word that it would be better to spend this summer in Europe.
(PT) I, too, welcome the debate and comments on this issue. I believe that we should not hold back on a single accusation or a single demand for respect for fundamental freedoms and human rights. I must also therefore express my solidarity with Tibet, with the Tibetan people and with the Dalai Lama, whose words once again point to the right way forward. In addition, I must express my solidarity with the Chinese people who are fighting for freedom everyday, with the sons and daughters of Tiananmen.
However, having said this, I am not in favour of a boycott of the Olympic Games. I would prefer a clearer and firmer policy at trade level and in our political relations, because that is where we must act, not at the cost of sport and relations between people who are trying to promote human rights and freedom. That is what we want.
I favour political measures, for example the absence of political leaders from the opening ceremony. However, I believe that we must continue to fight for and put pressure on China to open up, rather than encourage it to shut itself off. I believe that these Olympic Games will raise global awareness and will advance the causes of human rights, Tibet, Darfur and all those fighting for freedom and peace in the world.
(DE) Mr President, China has been violating human rights on a massive scale in Tibet for years. Whenever a communist dictatorship runs out of ideas, it sends in the tanks and troops. I learned this harsh lesson myself 40 years ago in Prague, and now we are seeing the same thing happen in Lhasa. The struggle for freedom and democracy in Tibet, in China, in Burma and elsewhere continues. We must consider using all the instruments at our disposal, perhaps even a phased boycott of the Olympic Games. We also urge the Council to appoint an EU Special Envoy for Tibet at last. Long live free Tibet!
Mr President, the way the Chinese authorities are addressing the crisis in Tibet is proof that Beijing is unwilling to change its ruthless policies towards minorities. It is cowardly and dishonest to claim the Dalai Lama is inspiring the riots. I am proud of you, Mr President, for courageously taking a clear moral stand on the Tibetan issue and today declaring our unconditional solidarity with the Tibetan people.
Speaking about the Olympic Games, I think it is opportune to recall that seven years ago, in July 2001, this Parliament concluded that China 'clearly fails to uphold universal human, civil and political rights' and 'that this negative record and the repression in Tibet ... make it inappropriate' for China to become the host of the 2008 Olympic Games. Sadly, real life has proved the correctness of this conclusion.
I call upon the Commission and Council to demonstrate the same measure of solidarity with Tibet as has been demonstrated today in this Chamber.
Mr President, we cannot be silent before the killings in Tibet and the Chinese attempts to hide their extent. Nor can we, of course, condone the anti-Han and anti-Hui racist violence which erupted in Tibet and neighbouring Chinese provinces, as much as we do not condone the racist slurs against Tibetans echoed in China.
But we all, including the Chinese people, should understand why Tibetans reacted violently, despite the Dalai Lama's peaceful stance. That outburst is due to the long-standing humiliations, pain and gross human rights violations endured by the Tibetans in Tibet, where they are becoming a minority as a result of the aggressive policies of Beijing.
We call for human rights and freedoms in Tibet as much as in China, where so many are jailed just for daring to express their views - like Hu Jia, just after he spoke to us here in Parliament last November. Because I care, I do not support calls for a boycott of the Olympic Games in Beijing. It would just be too convenient for those who continue to count on world indifference to go on oppressing the Chinese and the Tibetans. Instead, it is a task for us all, as citizens of this world, to make these Games in Beijing become a true Olympiad for human rights, for freedom in Tibet, and for freedom in China.
(PL) On the same day as the first partially free elections were taking place in Poland, namely 4 June 1989, tanks were running down student demonstrators in Tiananmen Square. The regime responsible for those events trades with its own citizens' organs. It is currently murdering Tibetans. I cannot understand how China was ever allowed to organise the Olympic Games. I support the request to organise an observation mission to Tibet.
Mr President, the recent events in Tibet have been atrocious, despicable and we all condemn them, as we should condemn many other acts of inhumanity by the totalitarian regime in China.
But, at the same time as we condemn them, we still trade in billions of euros with China. Nobody in this House today has said that we should take action to hurt the Chinese totalitarian regime where it will feel the pain most, which is in economic terms. The Commissioner here has in the past defended in this House the position that we should not take any embargo economic action against China.
So let us not kill the Olympic spirit. Let us not destroy it, but let us try to destroy the dictatorship in Beijing and let all of us stop buying Chinese if we want to do something practical.
(CS) I have been pointing out for several years now that we must not close our eyes to a gross breach of human rights in China, regardless of our economic goals. Tibet is the tip of the Chinese iceberg.
I fully support the belief of the President of Parliament, Mr Hans-Gert Pöttering, that if China continues with its cultural genocide against the Tibetan people, boycotting the Olympic Games would be justified. European politicians should express their disapproval with Chinese politics through non-attendance at the opening ceremony.
Politics is about symbols and gestures, and this would be a fitting gesture for European politicians, presidents and prime ministers. Not only for me personally but for many Europeans this will be a test showing whether the European Union treats human rights as a transnational issue and a matter that touches us all, or whether it is going to take selective approach in the case of China. I am very much in favour of the idea of sending our own observers to Tibet.
Allow me to make one more small comment: I do not like the fact that these days we can neither freely fly the Tibetan flag nor bring it along to any action with links to the Olympics. The Olympic idea is based on the purity of a sporting spirit and this spirit most certainly does not go together with the silence of other countries during the Olympics about the fact that the organising country brutally suppresses the rights of the Tibetan people.
(FI) Mr President, the 2008 Olympics are a unique opportunity for Europe to initiate a debate on the events in Tibet and the universal humanitarian values agreed by the United Nations.
Pressure must be put on China to keep the promises it has made in exchange for hosting the Olympic Games. China must allow the UN High Commissioner of Human Rights into Tibet to carry out a thorough and impartial investigation into the events there to date. The actors involved in development cooperation as well as the international press have to be guaranteed access to Tibet. China's civil rights activists must be allowed to act without the threat of arrest.
Now there is also an opportunity to support the worthy non-violent struggle on the part of the Tibetan leader and their exiled spiritual leader to achieve autonomous status. China will be more inclined to listen to us right now than ever before or after the Olympics. We should not exclude the option of a boycott if it helps to achieve results.
(DE) Mr President, may I say that the Olympic Games are always a major sporting event, but always a political event as well, both for the IOC, and in this case also for China, because of the pledges that were made by the Chinese in connection with the Games, namely that they would respect human rights and ensure better protection of the environment. In my view, they have yet to honour either of these pledges. In fact, the human rights situation has seriously deteriorated and we need to react to that. For that reason, I, too, believe that Europe should not be sending its Heads of State or Government to the opening ceremony.
However, we need to go further than that. We need to have a genuinely European policy on China. A strategic partnership is impossible to implement in full while these massive human rights violations are occurring, and so I would ask that we continue the dialogue but confront the Chinese with what they are doing and not allow any hypocrisy. That means that when Angela Merkel, for example, meets the Dalai Lama, Sarkozy should not then be travelling to China to sell the TGV and nuclear power plants without once mentioning the word 'human rights'.
The yardstick by which we, as Europeans, must be gauging our own performance is our human rights dimension, including in our dealings with China.
(IT) Mr President, Commissioner, ladies and gentlemen, I believe that we must help the Dalai Lama not only to say 'no', where he has clearly done so, but also to say 'yes' where he has done so.
He has said 'no' to independence; he has said 'yes' to autonomy, and it is with this proposal that he should be given help. He has said 'no' to violence; he has said 'yes' to non-violence, which means being proactive and may entail collective action: it is a policy which calls for knowledge, for an independent international inquiry to find out what really happened and is happening in Tibet. He has said 'no' to a boycott of the Olympics, but 'yes' to whatever can be done to use this as an opportunity for the international community to make its political voice heard in favour of human rights.
Chairman Karma Chophel, who is about to speak to us in the Committee on Foreign Affairs, has also spoken of the need for everyone to take this opportunity to show support for the Tibetan people and for all oppressed peoples in China: the Uyghurs, the Mongols and others. Therefore, Mr Solana was undoubtedly too quick off the mark - as the Council has also said - in taking a stance, in signalling his intention to attend, without having a mandate from the Council and without having heard the opinion of the European Parliament.
Mr President, I had the good fortune to be present as a spectator at the Munich Olympic Games the day before the tragic assassinations of athletes took place. I know how hard Germany tried - and was successful - in effacing the memory of the Berlin Olympic Games. I remember as well, of course, the Olympic Games in America, where some of the American athletes who were victorious on the podium rose with black gloves on their hands and wearing black socks.
In other words, the Olympic Games in its modern manifestation has always found it very difficult to avoid political events imposing themselves on what is meant to be a celebration of sport and of peace.
It might be that the Olympic Committee - and we have colleagues here in this House who sit on that committee - might consider that the flying of national flags is actually not in the Olympic spirit, and that it should be the Olympic flag which is flown.
As far as the Chinese authorities are concerned, I wholly agree with your words.
(IT) Mr President, ladies and gentlemen, I believe one measure that can be adopted is for the European Union to ask the UN to ensure immunity from arrest for athletes of Tibetan nationality wishing to participate in the Olympic Games under their own flag and on behalf of their nation.
It is shameful that a country with which the entire world, including European nations, trades and does business should take the liberty of upholding its right to host the Olympic Games and obtaining the attendance of Heads of State and Government at the opening ceremony, while it is drenching in blood the freedom of its citizens, of an oppressed nation under military occupation and suffering bloody persecution. The Tibetan people have a right to freedom and independence.
(HU) Mr President, your excellent statement and the present debate show that the European Parliament does not want to remain silent, that it does not want to collude with a dictatorship's oppression of a minority.
We know that it is very difficult to exert pressure on a country like China that carries great weight in global politics, and it is better to persuade them to negotiate with the Dalai Lama on Tibet's situation. The Chinese had the wisdom to find a solution in the case of Hong Kong and Macao based on the principle of 'one country, two systems'. This might be one way of resolving the present situation too: for Tibet to be part of China, but having very wide-ranging autonomy under the leadership of the Dalai Lama, because the current level of autonomy falls short of what the Tibetan people want.
Mr Geremek has provided a framework for this, and I would like to put forward an idea: let us try to persuade the Chinese that there is indeed a feasible solution that would maintain China's territorial integrity while at the same time providing the Tibetan people with the autonomy they deserve. Mr President, I am proud of you as the President of this Parliament.
(SK) Thank you, Mr President. I have some quite fresh impressions from my visit to China last week. Our European Parliament delegation mentioned Tibet at every opportunity, at every meeting with the Chinese, in the Chinese Congress, at the Chinese Ministry of Foreign Affairs. The Chinese were very nervous and did not allow any discussion about this issue.
I could see how preparations for the Olympic Games are progressing, how they have become a part of life of every Chinese citizen. That is why it is so regrettable that the Chinese Government has not grasped the main mission of the Olympic Games. Had it understood, it would not have sent convoys of Chinese army vehicles with thousands of soldiers to Tibet and neighbouring provinces. The Tibetan people are devoted Buddhists whose religion is continuously oppressed by the government. I consider the Chinese official policy towards Tibet to be genocide: an effort to destroy Tibetan culture and religion.
I am happy that we are hearing today in this democratic House a strong call for support for Tibet, a clear call for protection of the sanctity of the wonderful values of the Olympic Games and for a boycott of the opening ceremony. Thank you.
Mr President, in my view the European Union should have three objectives regarding Tibet and China. The first is the immediate objective to end the violence, murders and especially torture happening in Tibet. Torture is at present a much bigger problem than murders because for 50 years it has furthered the oppression in Tibet.
The second more mid-term objective is of course linked to the Olympic Games. We still have five months to make sure that China fulfils its commitments. Five months is a lot of time and it is now a very good time to make sure that the Olympic Games' political goals - which were the reason why China got the Olympic Games - are really fulfilled.
Finally, the most important thing is that the high-level talks between the Dalai Lama's representatives and the Chinese Government really can continue. Since the talks began there has been very little progress. I think that the European Union could give more support to the Dalai Lama to reach, in these peaceful talks, a really sustainable future for an autonomous Tibet.
Mr President, following Mr Kelam's remarks about Parliament's warning seven years ago, we have to consider what, if anything, has changed in China as regards Tibet since that time, and whether Parliament's position has changed. If nothing has changed, then what was said seven years ago should be reiterated now: 'It is inappropriate'.
We therefore call on the Member States to behave properly. I do not think that Parliament is any less the voice of Europe now than it was then.
Member of the Commission. - Mr President, in conclusion, I would firstly like to say that this discussion has clearly shown that you have very strongly understood the frustration of the Tibetan people. This has been a very passionate discussion. I will certainly take back to the Council of Foreign Ministers the sentiments expressed in this discussion today. As I said, the Council has to have a debate on this issue.
The core of this item for me is how to achieve concrete improvements in the situation in Tibet. I understand the Chinese sensitivities on sovereignty but it is also fair to ask for respect for Tibetan culture and traditions. We have reminded the Chinese time and again that its role as an emerging power and host of the Olympic Games also entails responsibility.
My message therefore is: firstly, stop the violence. Violence has never, as I said before, achieved long-lasting results. Secondly, engage in a substantive and constructive dialogue which addresses core issues such as what can be done to preserve the Tibetan language, culture, religion and traditions; what steps need to be undertaken so that Tibetans may enjoy equal opportunities in education, in working life, the economy and society; what must be done or not done so that Tibetans can still feel at home in their own region.
If these questions are answered, then the ghost of separatism might disappear and the right solution might be found. No one can have an interest in the situation heating up further or people being radicalised and a lasting solution becoming less and less likely. I think all sides should aim to strengthen the moderate elements, and I therefore strongly recommend addressing these questions together, in order to find a sustainable solution acceptable to all.
What we have been doing - and what we can do - is to have a human rights dialogue, as I said. In this dialogue, by the way, the question of torture is always clearly put on the table. Here again, as I have mentioned, we will ask for a special field mission. We think this is important.
Secondly, I will take up the question that has been asked before: for our own delegation also to request a visit to Tibet. I hope there is a chance, because - as I said earlier - there are journalists who have been admitted now, so hopefully our European Community will be there.
That is what I can tell you. Thank you very much. I think it was a very important debate.
Many thanks, Commissioner. Ladies and gentlemen, I think this has been one of the European Parliament's finest hours, for we have championed the most important cause of all, namely human rights. I think we can be grateful not only that we have come together for this debate - although for procedural reasons we cannot formally vote on a resolution; that is something we will be doing in April - but also that we have signalled very clearly that we are on the side of the Tibetan people. My appeal to you, and my advice - and I am confident that this will happen - is that we continue to observe what is happening in China and Tibet with our eyes open, and continue to raise our voices against the violation of human rights in Tibet and, indeed, elsewhere in the world. I would like to express my sincere gratitude to all of you for your contribution to what has been one of the European Parliament's finest hours.
Every Member who signalled under 'catch the eye' that they wished to speak has been able to do so. I think it is important, in such a passionate and important debate, that anyone who wishes to voice their opinion should be able to do so. My heartfelt thanks go out to you for that reason too. I hope our debate meets with favourable resonance in the European Union and beyond. Commissioner Ferrero-Waldner, I am sure you will convey to the Council of Foreign Ministers the mood of this debate as well as our passion and commitment to the cause of human rights. I wish you every success as you do so, and trust that the Council of Foreign Ministers will also draw tangible conclusions, just as we have done from this debate.
I now declare the debate closed.
Written statements (Rule 142)
in writing. - (HU) The Tibetan crisis fills all of us with alarm and we sympathise with the victims. The Chinese government must protect human rights and not resort to violence. The Dalai Lama is asking for autonomy for Tibet and I believe this proposal is a wise and appropriate one. Based on its rich cultural, historical and religious traditions, Tibet certainly deserves autonomy. Autonomy could provide a solution to similar historical and ethnic conflicts in many other countries in the world.
At the same time, I believe it is very important not to mix politics and sport. The boycott of the 1980 Moscow Olympics and the 1984 Los Angeles Olympics were a bitter chapter in the Cold War. Outstanding sportspeople missed out on an opportunity to prove themselves, and whole nations deprived themselves of the joy of Olympic participation. I can say without a doubt that the vast majority of the sports-loving Hungarian public was opposed to the 1984 boycott and would oppose any suggestion of a boycott in the present case. Let us stand by the Tibetans in political terms, but let us not ruin the joy of sport for hundreds of millions of people.
in writing. - (FI) Mr President, I share everyone's concern about the human rights violations in Tibet.
China is a member of the United Nations and has ratified several international agreements. It has nevertheless fulfilled its obligations only very imperfectly. Although the world's eyes are on China because of the approaching Olympic Games, its government is now using harsh means to silence anyone who criticises its policies and to quash peaceful demonstrations.
The kind of Stalinist rhetoric used by Zhang Qingli, Secretary of the Communist Party of China Tibet Autonomous (so-called) Regional Committee, allows us to suspect the worst. Other countries should not condone these widespread political and human rights breaches. The European Union should immediately amend the cooperation plan to take account of the current situation and step up the human rights dialogue with China, which should make it possible to achieve results.
We should now make a special effort to ensure that the Tibetan regions are opened up to supplies and development aid workers. The sieges in the monasteries must be brought to an end and the Tibetan people must be assured of the supply of food, water and medical treatment. Recognised human rights organisations and official agencies must also be allowed into the area to monitor the human rights situation, something which China has refused to do, despite requests and pressure from a large number of international agencies. We also need to insist that China should release the Tibetans who have been arrested in peaceful demonstrations, respect freedom of expression and assembly, and lift the restrictions on the practice of religion.
The Dalai Lama has spoken in the media of Tibet's cultural genocide. The only sustainable help or solution will be that which brings fundamental rights, economic well-being, freedom of speech and religion, and genuine cultural autonomy to the Tibetans.
in writing. - (IT) The world has tolerated China's bullying of the Tibetan people and culture for decades, for reasons of geopolitical opportunism.
Now, disgracefully, we are refraining from putting pressure on the Asian powerhouse, which continues to infringe human rights. The international silence or complicity derives more from commercial and financial expediency than geopolitical tactics. This unexpected inclusion on the agenda, which moreover testifies merely to a formalistic interest in the issue, is not going to restore in people like myself - who have always condemned China's arrogance - the hope that the EU will not only express verbal condemnation but impose sanctions. Such sanctions must go much further than the question of the Olympics, even though the Eastern Bloc countries behaved differently on the occasion of the Moscow Games.
I therefore feel ashamed to be a citizen of a craven Union, the same one that only a few days ago ignored international law by recognising the independence of Kosovo, just as I was ashamed of the Italian Government and almost all of Italy's political parties - majority and opposition alike - which acceded to China's request not to grant the Dalai Lama an official reception when he visited Italy. Our governments are slaves to the market, devotees of free trade and communism, and will always be opposed by free-thinking citizens like myself who will continue to protest against injustice.
in writing. - (HU) Mr President, the disturbances in Tibet have left several hundred people dead. China only mentions thirteen. One death is too many. The Tibetan demonstrators were allegedly shot in self-defence. The Chinese Premier blames the Dalai Lama for the situation that has arisen. It is a familiar story. A Communist country riding roughshod over human rights. A minority fighting for its rights, calling for the autonomy it has been promised, but which has been taken from it.
There has been talk of a boycott, of non-attendance, but also of conciliation and dialogue. If nothing happens, then at the very least the Olympic flame should not pass through Tibetan territory. I would also ask you, however, whether we can carry the flame through the whole of Europe with a clear conscience? In many European countries even today, people still get beaten up because they speak a different language from the majority, minority leaders are given all the blame for a situation that has arisen, and human rights and the rights of communities to self-determination are a taboo subject. We must speak up for the rights of the Tibetan people, but let Europe also set its own house in order.